Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piumsomboon et al (Exploring enhancements for remote mixed reality collaboration) in view of ELLIOTT et al (Gesture-Based Controls for Robots: Overview and Implications for use by Soldiers).
As per claim 1, Piumsomboon teaches the claimed “method” comprising: “capturing an image of an individual using an image capture device” (Piumsomboon, figure 4a - 3.1 Enhancing Communication – Our system provides remote embodiment cues that comprise of the avatar’s head and hands); “recognizing, by a computing device, a body pose of the individual based on the image” (Piumsomboon, 3.1 Enhancing Communication – the remote collaborator’s hands are represented with one of the four possible pre-defined hand poses); “selecting, by the computing device, a response body pose based on the recognized body pose” (Piumsomboon, figure 4a Changing color - When one of the predefined poses is recognized, the hand is highlighted in different colors to indicate that the pose is visible to the remote user. The colors for the poses are neutral pose in grey, pointing in blue, grasping in red, and thumbs up in green); “prompting a user of a hybrid reality (HR) system to perform body pose (two users look the same block) suggests any response pose to either users’ pose.  Furthermore, Elliott teaches that in military gesture recognitions of dismount soldier (2.2.1 Dismount Soldier Communications; 3.4.1 Dismount Soldier Communications), the recognized body pose would create a response body pose (e.g., through training, a solder performs responses gesture according to Dynamic gestures included “slow down”, “prepare to move”, and “attention”. Static gestures included “stop”, “right/left turn”, “okay”, and “freeze”).  Thus, it would have been obvious, in view of Elliott, to configure Piumsomboon’s method as claimed by showing a response to the recognized body pose to a third person.  The motivation is to train the viewer’s response to a recognized body pose (Elliott, 2.2.5 Approaches to Enhance Camera-Based Recognition).

 	Claim 2 adds into claim 1 “the HR system comprising the image capture device, a head-mounted display, and the computing device” (Piumsomboon, figure 3).

	Claim 3 adds into claim 1 “wherein the HR system includes a head-mounted display and the computing device is remote from the HR system” (Piumsomboon, figures 3 and 4).

	Claim 4 adds into claim 1 “wherein the image capture device is remote from the user and the HR system” (Piumsomboon, figure 4).

	Claim 5 adds into claim 4 “wherein the image capture device is mounted on a drone controlled by the user” (Elliott, robot control, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claim 6 adds into claim 1 “presenting a virtual image of the response body pose to the user on a display of the HR system as at least part of the prompting” (Elliott, robot control, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claim 7 adds into claim 1 “capturing, using the image capture device, a sequence of images of the individual, including the image, that show the individual making a gesture, the gesture including the body pose; recognizing the gesture, by the computing device, using the sequence of images; and selecting the response body pose based on the recognized gesture” (Elliott, 2.2.1 Dismount Soldier Communications; 3.4.1 Dismount Soldier Communications, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claim 8 adds into claim 1 “prompting the user to perform a response gesture as the response to the individual, the gesture including the response body pose” (Piumsomboon, figures 3 and 4).

	Claim 9 adds into claim 1 “establishing, by the computing system, a characteristic of the individual, separate from the body pose, based on the image; selecting the response body pose based on both the recognized gesture and the characteristic of the individual” (Elliott, dismount military soldier, 2.2.1 Dismount Soldier Communications; 3.4.1 Dismount Soldier Communications, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claim 10 adds into claim 9 “wherein the characteristic comprises a type of the individual” (Elliott, dismount military soldier, 2.2.1 Dismount Soldier Communications; 3.4.1 Dismount Soldier Communications, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claim 11 adds into claim 10 “wherein the type of the individual is a soldier, a civilian, or a first responder” (Elliott, dismount military soldier, 2.2.1 Dismount Soldier Communications; 3.4.1 Dismount Soldier Communications, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claim 12 adds into claim 9 “wherein the characteristic comprises clothing worn by the individual” (Elliott, 2.2.5.1 Wearable Markers)

	Claim 13 adds into claim 9 “establishing the characteristic of the individual using facial recognition” (Elliott, 2.2.5 Approaches to Enhance Camera-Based Recognition).

	Claims 14-16 and 17-20 claim a head-mounted device and an article of manufacture comprising a tangible medium, that is not a transitory propagating signal, encoding computer-readable instructions based on the method of claims 1-13; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,935. 
Claim 1 of this application
Claim 1 of the US patent
A method comprising:
A method comprising:
capturing an image of an individual using an image capture device;
capturing a first image using a sensor of a hybrid reality (HR) system worn or carried by a user;
recognizing, by a computing device, a body pose of the individual based on the image;
detecting, by a computing device, an individual, different than the user, in the first image; ascertaining, by the computing device, a first situation of at least one body part of the individual in 3D space at a first time using the first image; recognizing, by the computing device, a body pose of the individual based on the first situation of the at least one body part of the individual;
selecting, by the computing device, a response body pose based on the recognized body pose; selecting, by the computing device, a response body pose based on the recognized body pose; 
determining, by the computing device, information for the user to relay to the individual based on the recognized body pose of the individual; selecting a response body pose that corresponds to the information to relay to the individual; and
prompting a user of a hybrid 

reality (HR) system to perform 

the response body pose as a 
response to the individual, 

wherein the user is a different 

person than the individual.
prompting the user using the HR system to perform the response body pose to relay the information to the individual.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all features of the claim 1 of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571) 272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616